          Case 2:20-cv-01143-DLR Document 26 Filed 06/19/20 Page 1 of 3



 1   Roopali H. Desai (024295)
     D. Andrew Gaona (028414)
 2   Kristen Yost (034052)
 3   COPPERSMITH BROCKELMAN PLC
     2800 North Central Avenue, Suite 1900
 4   Phoenix, Arizona 85004
     T: (602) 381-5478
 5
     F: (602) 224-6020
 6   rdesai@cblawyers.com
     agaona@cblawyers.com
 7   kyost@cblawyers.com
 8
     Attorneys for Defendant Arizona Secretary of State
 9
10                         UNITED STATES DISTRICT COURT

11                                 DISTRICT OF ARIZONA

12   The Arizona Democratic Party; The             )   No. CV-20-01143-PHX-DLR
     Democratic National Committee; DSCC,          )
13                                                 )
                         Plaintiffs,               )   DEFENDANT ARIZONA
14                                                 )   SECRETARY OF STATE’S
     v.                                            )   RESPONSE TO MOTION TO
15
                                                   )   INTERVENE
     Katie Hobbs, in her official capacity as      )
16   Arizona Secretary of State; Edison            )
17   Wauneka, in his official capacity as          )
     Apache County Recorder; David Stevens,        )
18   in his official capacity as Cochise County    )
     Recorder; Patty Hansen, in her official       )
19   capacity as Coconino County Recorder;         )
     Sadie Jo Bingham, in her official capacity    )
20   as Gila County Recorder; Wendy John, in       )
     her official capacity as Graham County        )
21   Recorder; Shari Milheiro, in her official     )
     capacity as Greenlee County Recorder;         )
22   Richard Garcia, in his official capacity as   )
     La Paz County Recorder; Adrian Fontes, in     )
23
     his official capacity as Maricopa County      )
24   Recorder; Kristi Blair, in her official       )
     capacity as Mohave County Recorder;           )
25   Michael Sample, in his official capacity as   )
     Navajo County Recorder; F. Ann                )
26   Rodriguez, in her official capacity as Pima   )
     County Recorder; Virginia Ross, in her        )
27   official capacity as Pinal County Recorder;   )
     Suzanne Sainz, in her official capacity as    )
28
     {00501699.1 }
        Case 2:20-cv-01143-DLR Document 26 Filed 06/19/20 Page 2 of 3



 1   Santa Cruz County Recorder; Leslie                   )
     Hoffman, in her official capacity as                 )
 2   Yavapai County Recorder; and Robyn                   )
     Stallworth Pouquette, in her official                )
 3   capacity as Yuma County Recorder,                    )
                                                          )
 4                                Defendants.             )
 5                                                        )

 6                   Defendant Katie Hobbs, in her official capacity as Arizona Secretary of State
 7   (“Secretary”) submits the following response to the State’s Motion to Intervene
 8   (“Motion”) [Dkt. 16], filed by the Arizona Attorney General (“AG”).
 9                   Immediately after this action was filed and prior to any discussion about the
10   lawsuit, the merits of the claims, or the relief sought, the AG informed the Secretary that
11   he would not be representing the Secretary in this matter. Within days, the AG informed
12   the Secretary of his intent to intervene in this matter and sought her position. The AG did
13   not share the basis for his desire to intervene, nor did he indicate in any way that his
14   motion to intervene would be based on his displeasure with the Secretary’s prior positions
15   in litigation where she, and not he, was the properly named defendant. Based on the
16   narrow question presented to her, the Secretary informed the AG that she takes no position
17   on his motion to intervene. That remains her position as to the limited question of whether
18   the AG, purportedly on behalf of the State of Arizona, should be permitted to intervene
19   as a Defendant in this matter.
20                   However, in light of the shamelessly inflammatory motion filed by the AG, she
21   wishes to be heard on the issue. Notably, the Secretary does not agree that intervention
22   by the AG is either necessary or warranted based on his inaccurate and unfounded claims
23   that the Secretary—his client in a variety of other matters—(1) “has repeatedly refused to
24   defend Arizona law against legal challenges” [Dkt. 16 at 2], (2) “undermined the State’s
25   or Attorney General’s efforts to defend Arizona law” [id. at 5], and worse yet, (3)
26   somehow failed to satisfy her “oath to support and defend the laws of the State” [id. at 6].
27                   The Secretary will not mince words in response to the AG’s baseless allegations;
28   she has defended Arizona law when appropriate in her role as Arizona’s chief elections

     {00501699.1 }                                      -2-
        Case 2:20-cv-01143-DLR Document 26 Filed 06/19/20 Page 3 of 3



 1   officer, and will continue to do so. She has not yet answered or responded to Plaintiffs’
 2   request for a preliminary injunction, but will fulfill her oath of office at that time as she
 3   has from the moment she took office. The AG’s mere desire to stand in the shoes of two
 4   elected offices—the Secretary’s and his own—simply because he prefers that the
 5   Secretary (who has her own legal positions, priorities, and objectives) discharge the duties
 6   of her office in his way instead of her way, does not justify intervention in this case. On
 7   the other hand, the Secretary takes no position on the legal question of whether the State
 8   of Arizona should separately be permitted to intervene as a Defendant in this matter.
 9                   Respectfully submitted this 19th day of June, 2020.
10                                                     COPPERSMITH BROCKELMAN PLC
11
                                                       By s/ Roopali H. Desai
12                                                           Roopali H. Desai
                                                             D. Andrew Gaona
13                                                           Kristen Yost
14                                                     Attorneys for Defendant,
                                                        Arizona Secretary of State
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {00501699.1 }                                       -3-
